Exhibit 10.18 NONSTATUTORY STOCK OPTION AGREEMENT (2015 New Hire Version) This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated as of , 2015 (the “Effective Date”), is made by and between DJO Global, Inc. a Delaware corporation (the “Company”), and (the “Optionee”). WHEREAS, the Company desires to grant the Optionee a nonqualified stock option in recognition of the Optionee’s service to the Company and to further align the Optionee’s interests with those of the Company’s stockholders.
